Appeal from an order of the Albany County Court denying an application for a writ of error coram nobis without a hearing. Defendant contends generally that he was not represented by proper counsel; that he was lead to plead guilty because of certain statements made to him by the Assistant District Attorney in the presence of his own lawyer; that the sentence which he received was not in conformity with the conversations and that he was not shown a psychiatric report, the indictment charging him with a violation of section 483-a of the Penal Law of the State of New York. There is no merit to any of the contentions of the defendant and under the circumstances herein, the lower court was justified in denying the motion without a hearing. A copy of the stenographic minutes having to do with arraignment and plea refute any possible substance to the claims alleged by the defendant. Additionally there are reply affidavits by the Assistant District Attorney in charge of the ease and the attorney appointed by the court to represent the defendant at the time of the plea. The sentence was for a period of 2 to 10 years, which the defendant himself admits was discussed, and at the time of the sentence the court advised him the reason for the sentence was that in the event he was unable to rehabilitate himself, the authorities could retain him for a longer period of time than the minimum sentence. Order unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.